While I concur in the judgment and that portion of the opinion relating to those persons who must be counted in determining the statutory majority required by Section 709.02, Revised Code, I find that I agree with the trial court in its holding that the Board of County Commissioners did not abuse its discretion in approving the annexation petition in this case. Therefore, I must dissent from the language of the majority opinion which concludes that the commissioners' action here was arbitrary and unreasonable and constituted an abuse of discretion.
It is my feeling that the Boards of County Commissioners in this state look to the courts for guidance in solving the complexities of annexation decisions. Since 1963, the unanimous holding of the Supreme Court in the case of Dabkowski v.Baumann, Aud., 175 Ohio St. 89, has been relied upon by commissioners in the formulation of their annexation policies. If the import of the language employed in that decision is to be narrowed or broadened, it is my view that it would best be done by the highest court in the state, thereby better preserving the uniformity so vital in this area of the law. *Page 75